DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3, 5-7 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4, 6 and 9 of U.S. Patent No. 10,658,437.  Although the conflicting claims are not identical, they are not patentably 

Application 16/866,44
US 10,658,437
1. An organic light emitting display panel, comprising:  5 
a first electrode; 
a second electrode on the first electrode; 
an organic layer between the first electrode and the second electrode, the organic layer comprising a light emitting material; 


a first layer on the second electrode and contacting the second electrode;  10 
a second layer on the first layer and contacting the first layer; a third layer on the second layer and contacting the second layer; an organic cover layer on the third layer and contacting the third layer; and 
an upper layer on the organic cover layer, wherein each of the second layer and the third layer comprises a silicon compound and
the silicon compound of the second layer differs from the silicon compound of the third layer; and 



wherein a thickness of the third layer is greater than a thickness of the second layer

a first electrode; 
a second electrode on the first electrode; 
an organic layer between the first electrode and the second electrode and the organic layer including a light emitting layer; 
an organic cover layer on the second electrode;
a lower layer between the organic cover layer and the second electrode, wherein the lower layer including a first layer, a second layer and a third layer, which are different from each other and are sequentially stacked; 
6. The organic light emitting display panel as claimed in claim 1, wherein the first layer is between the second layer and the second electrode, and wherein the additional first layer contacts the second electrode; and 
an upper layer on the organic cover layer, and wherein each of the second layer and the third layer includes a silicon compound, 
3. The organic light emitting display panel as claimed in claim 1, wherein a thickness of the second laver is within from about 200A0 to about 600A0 range and a thickness of the third layer is within from about 5000A0 to about 10000A0.

2. The organic light emitting display panel as claimed in claim 1, wherein the third layer includes silicon oxynitride or silicon nitride.
5. The organic light emitting display panel as claimed in claim 1, wherein a sum of thicknesses of the second layer and the third layer is within from about 5200A0 to about 510600 A0. 
3. The organic light emitting display panel as claimed in claim 1, wherein a thickness of the second laver is within from about 200A0 to about 600A0 range and a thickness of the third layer is within from about 5000A0 to about 10000A0.
6. The organic light emitting display panel as claimed in claim 1, wherein a refractive index of the second layer is different from a refractive index of the third layer.  

4. The organic light emitting display panel as claimed in claim 1, wherein a refractive index of the second layer is different from a refractive index of the third layer.
7. The organic light emitting display panel as claimed in claim 1, wherein the second layer has a lower reflective index than a reflective index of the first layer, and a difference between the reflective index of the second 



Allowable Subject Matter
4.	Claims 2, 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/HOAI V PHAM/Primary Examiner, Art Unit 2892